UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2013 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus International Value Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Value Fund November 30, 2013 (Unaudited) Common Stocks96.1% Shares Value ($) Australia2.9% Australia & New Zealand Banking Group 36,641 1,063,943 Metcash 309,120 858,198 QBE Insurance Group 138,602 1,974,441 Austria.6% Erste Group Bank 21,070 Belgium.3% bpost 19,820 Brazil1.4% Banco Santander Brasil, ADS 153,960 994,582 Petroleo Brasileiro, ADR 57,200 911,768 China1.6% Beijing Capital International Airport, Cl. H 1,186,000 924,011 CNOOC 335,000 686,200 FIH Mobile 1,042,000 a 522,845 Denmark1.1% Carlsberg, Cl. B 12,900 France12.1% Alstom 35,520 1,304,356 BNP Paribas 15,650 1,174,909 Bouygues 16,440 620,124 Carrefour 55,181 2,171,429 Cie de St-Gobain 18,097 962,465 Danone 10,880 790,638 Electricite de France 24,829 924,416 GDF Suez 67,774 1,572,006 Orange 73,180 956,091 Sanofi 26,791 2,833,670 Total 48,710 2,951,630 Germany7.1% Aixtron 75,790 a 1,052,496 Daimler 18,876 1,564,579 Deutsche Bank 46,400 2,237,595 Deutsche Telekom 39,050 620,022 E.ON 37,030 712,483 Muenchener Rueckversicherungs 4,620 1,010,707 Siemens 18,390 2,428,877 Hong Kong3.4% BOC Hong Kong Holdings 286,000 966,547 COSCO Pacific 658,802 985,754 Esprit Holdings 618,439 1,289,121 Pacific Basin Shipping 440,000 315,561 Yue Yuen Industrial Holdings 339,500 1,061,957 India1.2% Reliance Industries, GDR 37,974 b 1,038,209 State Bank of India, GDR 10,950 635,100 Ireland.6% CRH 33,582 Israel1.4% Teva Pharmaceutical Industries, ADR 47,160 Italy3.0% Assicurazioni Generali 50,330 1,154,402 Finmeccanica 111,466 a 811,829 Saras 844,910 a 1,022,356 Telecom Italia 1,107,440 1,080,444 Japan20.2% Ajinomoto 59,000 840,841 East Japan Railway 10,700 876,304 Fujitsu 169,000 a 786,891 INPEX 106,800 1,238,503 Kao 16,100 528,835 Matsumotokiyoshi Holdings 29,200 893,572 Mitsubishi UFJ Financial Group 506,800 3,260,103 Nippon Express 261,000 1,345,190 Nippon Shokubai 96,000 1,120,757 Nippon Telegraph & Telephone 19,400 973,361 Nippon Telegraph & Telephone, ADR 3,300 83,259 Nomura Real Estate Holdings 33,700 794,102 Ricoh 130,800 1,500,220 Shimamura 10,600 1,087,471 Shin-Etsu Chemical 15,420 891,077 Sumitomo Electric Industries 72,800 1,134,868 Sumitomo Mitsui Financial Group 28,700 1,420,362 Sumitomo Mitsui Trust Holdings 188,560 925,821 Taiyo Nippon Sanso 214,000 1,418,381 Tokyo Electron 25,800 1,397,726 Toyota Motor 48,700 3,032,905 Yamada Denki 347,300 1,210,270 Yamaha Motor 30,000 478,501 Netherlands2.8% Aegon 96,963 861,539 ING Groep 67,190 a 872,628 Koninklijke Philips 57,428 2,055,793 Norway.5% Norsk Hydro 170,178 Russia.5% Gazprom, ADR 75,140 Singapore1.5% DBS Group Holdings 58,782 804,777 United Overseas Bank 69,000 1,150,321 South Africa.2% Murray & Roberts Holdings 107,333 a South Korea3.2% Hyundai Mobis 1,803 523,028 KB Financial Group 580 21,758 KB Financial Group, ADR 33,244 1,239,336 Korea Electric Power 25,400 a 768,024 Korea Electric Power, ADR 19,144 291,372 Samsung Electronics 513 724,201 Samsung Fire & Marine Insurance 3,168 779,802 Spain.2% Banco Bilbao Vizcaya Argentaria 23,219 Sweden2.7% Electrolux, Ser. B 36,880 897,352 Ericsson, Cl. B 172,110 2,143,717 Svenska Cellulosa, Cl. B 21,980 641,705 Switzerland7.3% Clariant 38,290 a 670,835 Credit Suisse Group 45,770 a 1,362,395 Novartis 51,686 4,085,726 Roche Holding 8,370 2,333,516 UBS 71,408 a 1,361,353 Taiwan.9% Advanced Semiconductor Engineering 552,000 548,381 Hon Hai Precision Industry 253,840 669,038 United Kingdom19.4% Anglo American 53,707 1,185,521 ArcelorMittal 42,910 739,325 AZ Electronic Materials 160,865 726,502 Barclays 313,167 1,392,297 BHP Billiton 43,440 1,321,404 BP 284,491 2,243,789 Direct Line Insurance Group 146,889 565,318 eSure Group 306,820 1,275,216 GlaxoSmithKline 42,420 1,123,440 Home Retail Group 314,475 982,332 HSBC Holdings 338,428 3,776,186 Resolution 135,587 758,993 Royal Dutch Shell, Cl. A 114,002 3,820,400 Serco Group 122,380 912,148 Shire 8,700 394,620 Standard Chartered 32,125 761,427 Tesco 159,444 907,803 Unilever 47,394 1,914,745 Vodafone Group 381,537 1,415,944 Total Common Stocks (cost $139,914,998) Preferred Stocks1.0% Germany Volkswagen (cost $1,230,558) 5,250 Other Investment1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,225,000) 2,225,000 c Total Investments (cost $143,370,556) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, this security was valued at $1,038,209 or .8% of net assets. c Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized depreciation on investments was $9,995,468 of which $10,006,966 related to appreciated investment securities and $20,002,434 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 26.4 Industrial 11.4 Energy 10.8 Consumer Discretionary 10.0 Health Care 9.4 Consumer Staples 8.1 Materials 7.1 Information Technology 6.9 Telecommunication Services 3.8 Utilities 3.2 Money Market Investment 1.7 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS November 30, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Japanese Yen, Expiring 12/2/2013a 4,596,434 44,920 44,867 (53 ) Sales: Proceeds ($) Japanese Yen, Expiring 12/3/2013a 24,236,516 236,863 236,581 282 Swiss Franc, Expiring 12/3/2013b 88,906 98,329 98,087 242 Gross Unrealized Appreciation Gross Unrealized Depreciation Counterparties: a JP Morgan Chase Bank b Goldman Sachs International The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 1 - Level 2 - Other Level 3 - Unadjusted Quoted Significant Significant Total Prices Observable Inputs Unobservable Assets ($) Inputs Investments in Securities: Equity Securities - Foreign Common Stocks+ 129,756,870 - - Equity Securities - Foreign Preferred Stocks+ 1,393,218 - - Mutual Funds 2,225,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 524 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (53) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended November 30, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Midcap Value Fund November 30, 2013 (Unaudited) Common Stocks99.3% Shares Value ($) Automobiles & Components5.6% BorgWarner 168,250 18,031,352 Delphi Automotive 548,612 32,121,233 Lear 353,190 29,282,983 TRW Automotive Holdings 633,458 a 49,156,341 Banks5.7% Comerica 1,114,090 50,523,981 Fifth Third Bancorp 1,687,720 34,294,470 SunTrust Banks 1,258,900 45,609,947 Capital Goods12.3% Graco 236,160 18,238,637 IDEX 270,160 19,270,513 Ingersoll-Rand 491,630 35,112,215 MSC Industrial Direct, Cl. A 310,000 23,823,500 PACCAR 375,430 21,515,893 Parker Hannifin 583,300 68,736,072 Regal-Beloit 640,308 47,113,863 Trinity Industries 882,260 45,798,117 Commercial & Professional Services1.5% Equifax 503,350 Consumer Durables & Apparel2.4% Michael Kors Holdings 146,700 a 11,963,385 Newell Rubbermaid 748,700 22,723,045 PVH 88,810 11,893,435 Toll Brothers 267,660 a 9,127,206 Diversified Financials14.5% Blackstone Group 451,290 12,897,868 CME Group 446,990 36,630,830 E*TRADE Financial 3,303,730 a 59,202,842 ING US 1,478,304 51,651,942 Invesco 1,979,650 68,990,802 Northern Trust 194,540 11,475,915 TD Ameritrade Holding 3,139,420 90,352,508 Energy7.0% Antero Resources 575,528 31,596,487 HollyFrontier 251,410 12,062,652 Newfield Exploration 742,070 a 20,852,167 Pioneer Natural Resources 141,140 25,087,635 Range Resources 401,840 31,202,876 Weatherford International 2,459,980 a 38,523,287 Exchange-Traded Funds.9% Standard & Poor's Depository Receipts S&P MidCap 400 ETF Trust 85,670 Food, Beverage & Tobacco.5% Monster Beverage 205,010 a Health Care Equipment & Services5.7% CareFusion 330,320 a 13,163,252 Cigna 689,650 60,309,892 MEDNAX 510,310 a 56,542,348 Household & Personal Products2.6% Avon Products 3,301,500 Insurance3.4% Brown & Brown 239,470 7,572,041 Hartford Financial Services Group 1,263,960 45,034,895 Principal Financial Group 488,450 24,730,223 Materials3.8% Sherwin-Williams 197,180 36,089,855 Valspar 721,260 50,928,169 Media.6% Scripps Networks Interactive, Cl. A 168,250 Pharmaceuticals, Biotech & Life Sciences8.0% Agilent Technologies 1,024,040 54,857,823 Covance 116,260 a 9,810,019 Cubist Pharmaceuticals 635,450 a 43,534,679 Perrigo 249,340 38,869,613 Salix Pharmaceuticals 412,330 a 34,969,707 Retailing3.2% Staples 2,808,650 43,618,334 Williams-Sonoma 485,090 28,678,521 Semiconductors & Semiconductor Equipment1.6% Xilinx 800,560 Software & Services4.5% Akamai Technologies 189,100 a 8,456,552 Autodesk 823,610 a 37,268,352 DST Systems 89,690 7,919,627 Intuit 648,890 48,167,105 Technology Hardware & Equipment12.0% Arrow Electronics 461,640 a 23,700,598 Avnet 2,021,773 80,668,743 FLIR Systems 189,100 5,610,597 JDS Uniphase 3,672,653 a 44,586,007 Juniper Networks 2,456,980 a 49,802,985 SanDisk 299,390 20,403,429 Seagate Technology 721,040 35,359,802 Western Digital 177,570 13,324,853 Transportation2.3% Kirby 553,801 a Utilities1.2% Great Plains Energy 1,108,903 Total Common Stocks (cost $1,734,517,090) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,905,486) 10,905,486 b Total Investments (cost $1,745,422,576) % Cash and Receivables (Net) .2 % Net Assets % ETF Exchange Traded Funds a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciated on investments was $526,304,859 of which $533,209,628 related to appreciated investment securities and $6,904,769 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 14.5 Capital Goods 12.3 Technology Hardware & Equipment 12.0 Pharmaceuticals, Biotech & Life Sciences 8.0 Energy 7.0 Banks 5.7 Health Care Equipment & Services 5.7 Automobiles & Components 5.6 Software & Services 4.5 Materials 3.8 Insurance 3.4 Retailing 3.2 Household & Personal Products 2.6 Consumer Durables & Apparel 2.4 Transportation 2.3 Semiconductors & Semiconductor Equipment 1.6 Commercial & Professional Services 1.5 Utilities 1.2 Exchange-Traded Funds .9 Media .6 Food, Beverage & Tobacco .5 Money Market Investment .5 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2,228,517,936 - - Equity Securities - Foreign Common Stocks+ 11,963,385 - - Exchange-Traded Funds 20,340,628 - - Mutual Funds 10,905,486 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund November 30, 2013 (Unaudited) Common Stocks99.4% Shares Value ($) Automobiles & Components2.7% American Axle & Manufacturing Holdings 630,683 a 12,613,660 Dana Holding 693,800 14,070,264 Tower International 91,318 a 1,962,424 Banks17.3% Columbia Banking System 424,660 11,771,575 CVB Financial 764,170 12,333,704 EverBank Financial 639,570 10,917,460 First Financial Holdings 359,770 23,698,050 First Niagara Financial Group 1,515,480 16,882,447 Nationstar Mortgage Holdings 425,350 a,b 16,856,621 Old National Bancorp 501,560 7,799,258 Radian Group 718,340 10,243,528 Sandy Spring Bancorp 235,980 6,885,896 SVB Financial Group 334,030 a 33,817,197 UMB Financial 460,360 29,518,283 Capital Goods6.4% Altra Holdings 63,100 1,916,978 L.B. Foster, Cl. A 89,810 4,209,395 Rush Enterprises, Cl. A 312,393 a 9,131,247 Trinity Industries 115,520 5,996,643 Watts Water Technologies, Cl. A 454,866 27,346,544 WESCO International 149,850 a 12,884,103 Woodward 123,240 5,286,996 Commercial & Professional Services6.8% Herman Miller 841,763 26,860,657 Knoll 367,670 6,526,143 Steelcase, Cl. A 1,722,760 28,132,671 TrueBlue 395,300 a 10,095,962 Consumer Durables & Apparel2.0% Brookfield Residential Properties 37,245 a 804,864 Jones Group 1,430,648 20,086,298 Consumer Services1.5% Apollo Education Group, Cl. A 606,090 a Diversified Financials3.5% E*TRADE Financial 376,250 a 6,742,400 Greenhill & Co. 251,640 13,767,224 Nelnet, Cl. A 256,146 11,526,570 Portfolio Recovery Associates 78,169 a 4,565,070 Energy4.2% Magnum Hunter Resources 1,583,110 a,b 11,461,716 PDC Energy 167,700 a 9,879,207 Superior Energy Services 455,730 a 11,612,000 Synergy Resources 523,700 a 4,943,728 Western Refining 154,830 b 6,049,208 Exchange-Traded Funds1.7% iShares Russell 2000 ETF 153,240 b Health Care Equipment & Services2.8% Hanger 504,801 a 19,606,471 Spectranetics 413,840 a 9,625,918 Materials4.6% Allied Nevada Gold 3,232,990 a,b 10,733,527 Chemtura 936,480 a 24,723,072 OMNOVA Solutions 1,472,010 a 12,894,808 Media.5% New York Times, Cl. A 398,230 Pharmaceuticals, Biotech & Life Sciences9.2% ARIAD Pharmaceuticals 3,175,490 a,b 15,401,127 Cubist Pharmaceuticals 89,770 a 6,150,143 Emergent BioSolutions 1,227,806 a 27,564,245 Questcor Pharmaceuticals 443,190 b 25,709,452 Salix Pharmaceuticals 259,530 a 22,010,739 Real Estate1.2% American Residential Properties 685,900 a,c Retailing4.0% Office Depot 5,896,979 a 32,079,568 Williams-Sonoma 168,180 9,942,802 Semiconductors & Semiconductor Equipment5.2% Applied Micro Circuits 1,852,680 a 23,251,134 Lattice Semiconductor 2,616,600 a 14,574,462 Microsemi 697,570 a 17,041,635 Software & Services11.3% Cardtronics 253,870 a 10,812,323 CoreLogic 368,180 a 12,970,981 CSG Systems International 754,435 21,780,539 DealerTrack Technologies 626,444 a 26,185,359 Heartland Payment Systems 653,460 b 29,346,889 WEX 168,910 a 16,766,007 Technology Hardware & Equipment11.6% Arrow Electronics 370,080 a 18,999,907 Belden 165,810 11,610,016 Ciena 1,271,810 a 28,246,900 JDS Uniphase 1,441,160 a 17,495,682 Plexus 139,030 a 5,612,641 ScanSource 405,230 a 17,015,608 Vishay Intertechnology 1,735,020 a 22,433,809 Transportation2.9% Con-way 122,730 5,079,795 Landstar System 455,387 25,560,872 Total Common Stocks (cost $785,139,820) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,663,800) 6,663,800 d Investment of Cash Collateral for Securities Loaned9.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $100,807,458) 100,807,458 d Total Investments (cost $892,611,078) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange Traded Funds a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2013, the value of the fund's securities on loan was $99,708,370 and the value of the collateral held by the fund was $101,216,076, consisting of cash collateral of $100,807,458 and U.S. Government and Agency securities valued at $408,618. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $256,214,675 of which $268,618,655 related to appreciated investment securities and $12,403,980 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 17.3 Technology Hardware & Equipment 11.6 Software & Services 11.3 Money Market Investments 10.3 Pharmaceuticals, Biotech & Life Sciences 9.2 Commercial & Professional Services 6.8 Capital Goods 6.4 Semiconductors & Semiconductor Equipment 5.2 Materials 4.6 Energy 4.2 Retailing 4.0 Diversified Financials 3.5 Transportation 2.9 Health Care Equipment & Services 2.8 Automobiles & Components 2.7 Consumer Durables & Apparel 2.0 Exchange-Traded Funds 1.7 Consumer Services 1.5 Real Estate 1.2 Media .5 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,023,155,359 - - Equity Securities - Foreign Common Stocks+ 804,864 - - Exchange-Traded Funds 17,394,272 - - Mutual Funds 107,471,258 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic U.S. Stock Fund November 30, 2013 (Unaudited) Common Stocks99.5% Shares Value ($) Banks5.9% Comerica 4,660 211,331 SVB Financial Group 1,560 a 157,934 UMB Financial 4,190 268,663 Capital Goods6.2% Danaher 2,730 204,204 MSC Industrial Direct, Cl. A 1,690 129,877 Parker Hannifin 1,630 192,079 Regal-Beloit 2,100 154,518 Commercial & Professional Services3.3% Steelcase, Cl. A 22,050 Consumer Durables & Apparel1.9% Michael Kors Holdings 2,540 a Consumer Services2.1% Las Vegas Sands 3,210 Diversified Financials18.0% Blackstone Group 8,850 252,933 Citigroup 5,650 298,998 CME Group 2,810 230,280 E*TRADE Financial 22,320 a 399,974 Invesco 10,680 372,198 TD Ameritrade Holding 14,050 404,359 Energy9.1% Cameron International 3,300 a 182,787 EOG Resources 1,340 221,100 Halliburton 5,770 303,964 Valero Energy 6,240 285,293 Exchange-Traded Funds6.1% iShares Russell 3000 ETF 1,490 161,471 Standard & Poor's Depository Receipts S&P rust 2,800 506,800 Food, Beverage & Tobacco3.2% PepsiCo 2,410 203,549 Philip Morris International 1,700 145,418 Health Care Equipment & Services3.3% AmerisourceBergen 3,020 213,001 HCA Holdings 3,170 147,151 Insurance2.3% Hartford Financial Services Group 6,890 Materials.8% LyondellBasell Industries, Cl. A 1,180 Media2.2% Viacom, Cl. B 2,970 Pharmaceuticals, Biotech & Life Sciences13.7% Agilent Technologies 4,050 216,959 Biogen Idec 800 a 232,776 Covance 1,920 a 162,010 Forest Laboratories 6,120 a 314,017 Gilead Sciences 3,430 a 256,598 Perrigo 1,280 199,539 Vertex Pharmaceuticals 1,650 a 114,543 Semiconductors & Semiconductor Equipment4.7% Applied Micro Circuits 11,470 a 143,949 Xilinx 8,310 369,213 Software & Services4.1% DealerTrack Technologies 7,890 a 329,802 Facebook, Cl. A 2,430 a 114,234 Technology Hardware & Equipment10.2% Arrow Electronics 3,910 a 200,739 Ciena 13,060 a 290,063 EMC 11,110 264,974 JDS Uniphase 15,460 a 187,684 Juniper Networks 8,310 a 168,444 Transportation2.4% Kirby 2,750 a Total Common Stocks (cost $9,302,130) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $151,915) 151,915 b Total Investments (cost $9,454,045) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange Traded Funds a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $1,543,007 of which $1,607,757 related to appreciated investment securities and $64,750 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 18.0 Pharmaceuticals, Biotech & Life Sciences 13.7 Technology Hardware & Equipment 10.2 Energy 9.1 Capital Goods 6.2 Exchange-Traded Funds 6.1 Banks 5.9 Semiconductors & Semiconductor Equipment 4.7 Software & Services 4.1 Commercial & Professional Services 3.3 Health Care Equipment & Services 3.3 Food, Beverage & Tobacco 3.2 Transportation 2.4 Insurance 2.3 Media 2.2 Consumer Services 2.1 Consumer Durables & Apparel 1.9 Money Market Investment 1.4 Materials .8 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 9,969,729 - - Equity Securities - Foreign Common Stocks+ 207,137 - - Exchange-Traded Funds 668,271 - - Mutual Funds 151,915 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund November 30, 2013 (Unaudited) Common Stocks99.8% Shares Value ($) Automobiles & Components2.5% Delphi Automotive 136,360 7,983,878 General Motors 396,480 a 15,355,670 Johnson Controls 311,930 15,755,584 Banks5.2% Comerica 399,020 18,095,557 Fifth Third Bancorp 540,395 10,980,826 PNC Financial Services Group 233,130 17,939,353 Wells Fargo & Co. 759,180 33,419,104 Capital Goods6.6% Cummins 179,290 23,730,824 Eaton 278,910 20,265,601 General Electric 1,400,270 37,331,198 Honeywell International 242,040 21,422,960 Commercial & Professional Services.2% Pitney Bowes 129,520 Consumer Durables & Apparel.9% PVH 111,800 Consumer Services.9% Carnival 391,360 Diversified Financials17.4% Ameriprise Financial 256,760 27,794,270 Bank of America 2,365,090 37,415,724 Capital One Financial 109,980 7,877,867 Citigroup 754,800 39,944,016 Discover Financial Services 140,280 7,476,924 Goldman Sachs Group 160,470 27,109,802 ING US 855,270 29,883,134 Invesco 274,630 9,570,855 JPMorgan Chase & Co. 872,360 49,916,439 Morgan Stanley 515,290 16,128,577 TD Ameritrade Holding 639,360 18,400,781 Energy11.6% Anadarko Petroleum 73,890 6,562,910 Apache 354,960 32,475,290 Cameron International 139,270 a 7,714,165 Chevron 126,330 15,467,845 Occidental Petroleum 724,110 68,761,486 Phillips 66 341,140 23,746,755 Valero Energy 564,160 25,793,395 Food & Staples Retailing1.7% CVS Caremark 410,060 Food, Beverage & Tobacco3.1% Archer-Daniels-Midland 374,840 15,087,310 Coca-Cola Enterprises 540,670 22,675,700 PepsiCo 118,100 9,974,726 Health Care Equipment & Services6.0% Aetna 162,340 11,190,096 Baxter International 180,930 12,384,659 Cardinal Health 355,490 22,964,654 Cigna 259,700 22,710,765 McKesson 145,310 24,105,476 Household & Personal Products.5% Avon Products 432,070 Insurance6.0% Allstate 215,260 11,682,160 American International Group 400,110 19,905,472 Chubb 81,430 7,853,923 Hartford Financial Services Group 452,590 16,125,782 MetLife 427,879 22,331,003 Prudential Financial 173,750 15,422,050 Materials2.5% LyondellBasell Industries, Cl. A 299,380 23,106,148 Martin Marietta Materials 74,580 7,201,445 Vulcan Materials 145,700 8,213,109 Media7.0% News Corp., Cl. A 435,320 a 7,818,347 Omnicom Group 109,730 7,840,209 Time Warner 386,596 25,403,223 Twenty-First Century Fox, Cl. A 317,228 10,623,966 Viacom, Cl. B 342,860 27,487,086 Walt Disney 438,560 30,936,022 Pharmaceuticals, Biotech & Life Sciences8.4% AbbVie 248,850 12,056,782 Amgen 99,220 11,319,018 Eli Lilly & Co. 226,360 11,367,799 Merck & Co. 533,520 26,585,302 Mylan 188,740 a 8,329,096 Pfizer 1,927,290 61,152,912 Retailing2.3% Best Buy 318,890 12,930,990 Kohl's 412,900 22,825,112 Semiconductors & Semiconductor Equipment4.7% Applied Materials 888,700 15,374,510 Micron Technology 402,570 a 8,494,227 Texas Instruments 819,620 35,243,660 Xilinx 317,360 14,100,305 Software & Services1.5% Google, Cl. A 7,350 a 7,787,987 Microsoft 406,220 15,489,169 Technology Hardware & Equipment5.4% Apple 23,780 13,223,345 Cisco Systems 2,051,450 43,593,312 EMC 668,460 15,942,771 QUALCOMM 162,120 11,928,790 Transportation3.0% Delta Air Lines 550,970 15,967,111 FedEx 224,100 31,082,670 Utilities2.4% NextEra Energy 171,640 14,519,028 NRG Energy 850,060 22,492,588 Total Investments (cost $1,191,898,591) % Cash and Receivables (Net) .2 % Net Assets % a Non-income producing security. At November 30, 2013, net unrealized appreciation on investments was $364,538,684 of which $365,832,759 related to appreciated investment securities and $1,294,075 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 17.4 Energy 11.6 Pharmaceuticals, Biotech & Life Sciences 8.4 Media 7.0 Capital Goods 6.6 Health Care Equipment & Services 6.0 Insurance 6.0 Technology Hardware & Equipment 5.4 Banks 5.2 Semiconductors & Semiconductor Equipment 4.7 Food, Beverage & Tobacco 3.1 Transportation 3.0 Automobiles & Components 2.5 Materials 2.5 Utilities 2.4 Retailing 2.3 Food & Staples Retailing 1.7 Software & Services 1.5 Consumer Durables & Apparel .9 Consumer Services .9 Household & Personal Products .5 Commercial & Professional Services .2 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,556,437,275 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund November 30, 2013 (Unaudited) Common Stocks99.6% Shares Value ($) Automobiles & Components.2% Thor Industries 10,000 Banks5.5% Associated Banc-Corp 72,400 1,248,176 Cathay General Bancorp 27,500 759,825 Comerica 49,900 2,262,965 East West Bancorp 69,300 2,375,604 Huntington Bancshares 194,200 1,782,756 Regions Financial 263,600 2,564,828 SunTrust Banks 14,200 514,466 Webster Financial 27,300 804,804 Capital Goods11.5% AECOM Technology 91,200 a 2,650,272 Alliant Techsystems 15,000 1,818,450 Carlisle 16,100 1,183,511 IDEX 21,500 1,533,595 Lennox International 62,400 5,141,760 Lincoln Electric Holdings 60,900 4,353,132 Oshkosh 80,800 3,939,000 Valmont Industries 30,600 4,428,126 WABCO Holdings 8,500 a 753,100 Commercial & Professional Services2.2% Deluxe 98,900 Consumer Durables & Apparel4.0% Hanesbrands 85,400 5,986,540 PulteGroup 157,300 2,950,948 Consumer Services2.1% Bally Technologies 59,800 a 4,459,286 Wyndham Worldwide 2,600 186,446 Diversified Financials3.9% Greenhill & Co. 10,400 568,984 Moody's 2,000 149,260 SEI Investments 36,000 1,208,880 SLM 153,700 4,096,105 Waddell & Reed Financial, Cl. A 42,300 2,695,779 Energy3.0% Chesapeake Energy 17,000 456,790 EQT 5,400 459,594 HollyFrontier 28,800 1,381,824 Kosmos Energy 23,100 a 240,471 Marathon Petroleum 7,400 612,276 RPC 130,200 2,300,634 SM Energy 15,500 1,366,170 Food, Beverage & Tobacco3.7% Coca-Cola Enterprises 33,600 1,409,184 Hillshire Brands 130,500 4,361,310 Ingredion 11,000 760,760 Tootsie Roll Industries 14,274 457,482 Universal 27,400 1,429,184 Health Care Equipment & Services6.0% Edwards Lifesciences 27,200 a 1,782,416 Health Net 52,000 a 1,588,600 Hill-Rom Holdings 19,000 786,790 Owens & Minor 3,600 137,412 ResMed 95,600 4,666,236 Sirona Dental Systems 36,900 a 2,537,982 STERIS 16,900 779,766 Universal Health Services, Cl. B 14,300 1,178,749 Household & Personal Products2.0% Energizer Holdings 41,600 Insurance2.7% Everest Re Group 6,400 1,003,712 Lincoln National 6,900 354,177 Old Republic International 85,600 1,472,320 Protective Life 32,400 1,554,552 XL Group 53,100 1,698,669 Materials9.9% Minerals Technologies 69,800 4,146,120 NewMarket 4,500 1,457,775 Olin 48,300 1,199,289 Packaging Corporation of America 81,900 5,017,194 Reliance Steel & Aluminum 24,300 1,786,779 Scotts Miracle-Gro, Cl. A 59,000 3,456,220 Worthington Industries 121,300 5,086,109 Media1.7% Valassis Communications 134,100 Pharmaceuticals, Biotech & Life Sciences5.8% Agilent Technologies 5,500 294,635 Charles River Laboratories 39,200 a 2,045,064 Covance 8,500 a 717,230 Mettler-Toledo International 20,100 a 4,956,057 United Therapeutics 53,600 a 4,947,816 Real Estate7.5% BRE Properties 13,300 b 681,359 Camden Property Trust 46,300 b 2,681,696 CBL & Associates Properties 144,300 b 2,606,058 Corrections Corporation of America 115,550 b 3,853,592 Extra Space Storage 6,800 b 285,056 Kimco Realty 5,700 b 117,534 National Retail Properties 20,300 b 644,525 Omega Healthcare Investors 24,200 b 791,098 Potlatch 52,000 b 2,072,200 Weingarten Realty Investors 111,500 b 3,182,210 Retailing3.3% Aaron's 21,400 612,896 Abercrombie & Fitch, Cl. A 42,200 1,446,616 Chico's FAS 12,300 229,887 Dillard's, Cl. A 40,400 3,696,600 PetSmart 8,100 600,291 Urban Outfitters 20,200 a 788,204 Semiconductors & Semiconductor Equipment1.6% International Rectifier 110,400 a 2,642,976 LSI 134,800 1,087,836 Software & Services11.3% Amdocs 15,300 619,038 Broadridge Financial Solutions 80,000 3,052,000 CA 19,800 653,400 Cadence Design Systems 264,600 a 3,505,950 CoreLogic 85,400 a 3,008,642 DST Systems 55,015 4,857,825 FactSet Research Systems 6,000 678,000 Intuit 21,900 1,625,637 NeuStar, Cl. A 92,000 a 4,485,000 Rovi 55,800 a 1,026,720 ValueClick 85,800 a 1,836,120 Technology Hardware & Equipment3.9% Brocade Communications Systems 451,300 a 3,966,927 Harris 73,500 4,741,485 Transportation1.0% Alaska Air Group 11,900 925,106 Matson 50,800 1,271,524 Utilities6.8% Aqua America 63,875 1,537,471 Edison International 63,500 2,934,335 IDACORP 75,100 3,881,168 Pinnacle West Capital 20,900 1,115,224 PNM Resources 44,600 1,037,842 UGI 39,500 1,590,270 Wisconsin Energy 75,800 3,166,166 Total Common Stocks (cost $179,811,115) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $933,198) 933,198 c Total Investments (cost $180,744,313) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $44,012,092 of which $47,560,092 related to appreciated investment securities and $3,548,000 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.5 Software & Services 11.3 Materials 9.9 Real Estate 7.5 Utilities 6.8 Health Care Equipment & Services 6.0 Pharmaceuticals, Biotech & Life Sciences 5.8 Banks 5.5 Consumer Durables & Apparel 4.0 Diversified Financials 3.9 Technology Hardware & Equipment 3.9 Food, Beverage & Tobacco 3.7 Retailing 3.3 Energy 3.0 Insurance 2.7 Commercial & Professional Services 2.2 Consumer Services 2.1 Household & Personal Products 2.0 Media 1.7 Semiconductors & Semiconductor Equipment 1.6 Transportation 1.0 Money Market Investments .4 Automobiles & Components .2 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 223,823,207 - - Mutual Funds 933,198 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund November 30, 2013 (Unaudited) Common Stocks97.2% Shares Value ($) Communications Equipment13.4% Ciena 496,570 a,b 11,028,820 JDS Uniphase 517,370 b 6,280,872 Juniper Networks 583,280 b 11,823,086 T-Mobile US 301,840 b 7,850,858 Computers & Peripherals3.0% EMC 350,570 Electronic Equipment & Instruments6.6% Amphenol, Cl. A 85,720 7,286,200 Analog Devices 225,620 10,879,396 Internet & Catalog Retail10.9% Amazon.com 41,000 b 16,138,420 priceline.com 11,660 b 13,902,568 Internet Software & Services21.0% Akamai Technologies 264,640 b 11,834,701 Baidu, ADR 33,700 b 5,613,409 Facebook, Cl. A 297,340 b 13,977,953 Google, Cl. A 11,168 b 11,833,501 LinkedIn, Cl. A 43,260 b 9,691,538 Twitter 123,943 a 5,152,311 IT Services14.1% Accenture, Cl. A 132,650 10,276,395 Automatic Data Processing 144,060 11,527,681 Cognizant Technology Solutions, Cl. A 95,707 b 8,985,930 MasterCard, Cl. A 10,580 8,049,370 Semiconductors & Semiconductor Equipment15.9% Applied Materials 667,350 11,545,155 Micron Technology 289,740 b 6,113,514 Texas Instruments 301,120 12,948,160 Xilinx 296,600 13,177,938 Software12.3% Adobe Systems 134,650 b 7,645,427 Microsoft 259,190 9,882,915 salesforce.com 208,900 b 10,881,601 ServiceNow 103,340 b 5,488,387 Total Common Stocks (cost $195,614,730) Limited Partnership Interests.2% Semiconductors & Semiconductor Equipment Bluestream Ventures, LP b,d (cost $2,061,175) Other Investment2.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,617,382) 7,617,382 c Investment of Cash Collateral for Securities Loaned1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,292,102) 5,292,102 c Total Investments (cost $210,585,389) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At November 30, 2013, the value of the fund's securities on loan was $5,263,839 and the value of the collateral held by the fund was $5,292,102. b Non-income producing security. c Investment in affiliated money market mutual fund. d Securities restricted as to public resale. Investment in restricted securities with aggregate value of $547,158 representing .2% of net assets (see below). Issuer Acquisition Date Cost($) Net Assets (%) Valuation ($) + Bluestream Ventures, LP 4/28/2005-6/11/2008 2,061,175 .2 547,158 + The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors. At November 30, 2013, net unrealized appreciation on investments was $71,048,453 of which $74,541,257 related to appreciated investment securities and $3,492,804 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) †† Value (%) Internet Software & Services 21.0 Semiconductors & Semiconductor Equipment 16.1 IT Services 14.1 Communications Equipment 13.4 Software 12.3 Internet & Catalog Retail 10.9 Electronic Equipment & Instruments 6.6 Money Market Investments 4.6 Computers & Peripherals 3.0 Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 262,563,791 - - Equity Securities - Foreign Common Stocks+ 5,613,409 - - Limited Partnership Interests+ - - 547,158 Mutual Funds 12,909,484 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. The fair value of the fund's interest in a limited partnership represents the amount that the fund withdrawn the time the valuation is made and that the fund believes to be reliable. The valuation utilizes financial information supplied by the limited partnership with adjustments made daily for any underlying exchange traded securities. Limited partnerships are categorized within Level 3 of the fair value hierarchy. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 By: /s/ James Windels James Windels Treasurer Date: January 23, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
